Title: Presidential Proclamation, 7 July 1810 (Abstract)
From: Madison, James
To: 


7 July 1810, Washington. Announces a sale for the disposal of the “quarter Sections of land adjacent [to] the old Indian boundary line, in the Indiana Territory, and East of the second principal Meridian,” to be held at Jeffersonville, Indiana Territory, on the [third Monday] in [November] 1810. Issues the proclamation in conformity with the authority conferred by the following acts: the second section of “An Act making provision for the disposal of the public lands, situated between the United States military Tract and the Connecticut Reserve,” passed 3 Mar. 1807; the third section of “An act providing for the Sale of certain lands in the Indiana Territory,” passed 30 Apr. 1810; and the first section of “An Act concerning the Sale of the Lands of the United States,” passed 31 Mar. 1808.
